DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The disclosure is objected to because of the following informalities:
  Paragraph [0018] describes “multiplying the second value by 100%” as part of a process to determine a ghost percentage.  However, if a number is multiplied by 100% (i.e., multiplied by 1.00), that number is not changed.  It appears that the second value should be multiplied by 100, not 100%.
This concept of multiplying by 100% also appears in paragraphs [0020], [0043] and Eq. 1 at the end of [0043], [0055], and [0059].
Appropriate correction is required.

Claim Objections
Claims 6, 7, 11, 12, and 14 are objected to because of the following informalities:  
Regarding claim 6, the 5th line recites “determining if the image ghosting is with a threshold value”.  For better readability, this phrase should be corrected.  The following is suggested: --determining if the image ghosting is within a range of threshold values--.

Regarding claim 11, “with a threshold value” appears in the 7th line, while “with the threshold value” spans lines 8-9.  These should be corrected as noted above.
Regarding claim 14, “with the threshold value” appears in the 3rd line, and should be corrected as noted above.
Regarding claim 7, the last line recites “multiplying the second value by 100%.”  This should be corrected to --multiplying the second value by 100--, since multiplying a value by 100% (i.e., 1.00) would not change the value.
Claim 12 is objected to for reasons similar to claim 7 (see “multiplying the second value by 100%” in the last line on p. 28).
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lam et al. (US 2015/0071665, hereinafter “Lam”).
Regarding claim 1, Lam teaches a binary ink developer (BID) 300 (Fig. 3, [0047]), comprising: a power supply 106 (Fig. 1) electrically coupled to an electrode 310 (Fig. 3, [0051]), a developer roller 308 (Fig. 3, [0051]), a squeegee roller 314 (Fig. 3, [0054]), and a cleaner roller 
Regarding claim 5, Lam teaches the BID of claim 1, wherein the controller causes the electrode 310 to be electrically biased to move a printing substance 303 to the developer roller 308, wherein the printing substance 303 is electrically charged (Fig. 3, [0050]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 6, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lam (US 2015/0071665).
Regarding claim 2, Lam teaches the BID of claim 1 but does not explicitly teach wherein the controller instructs the power supply to provide an adjusted voltage to the cleaner roller in response to a determination of the level of image ghosting.
However, Lam teaches that the apparatus may control operation of the printer based on values related to detected currents ([0017]).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the controller of Lam to instruct the power supply to provide an adjusted voltage to the cleaner roller in response to a determination of the level of image ghosting.  One would have been motivated to make this modification in order to 
Regarding claim 3, Lam teaches the BID of claim 1 but does not explicitly teach wherein the controller, in response to a determination that the level of image ghosting is positive or negative, instructing the power supply to provide an adjusted voltage to the cleaner roller to correct a subsequent impression of the developer roller.
However, Lam teaches that the apparatus may control operation of the printer based on values related to detected currents ([0017]).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the controller of Lam to instruct the power supply to provide an adjusted voltage to the cleaner roller to correct a subsequent impression of the developer roller in response to a determination that the level of image ghosting is positive or negative.  One would have been motivated to make this modification in order to provide an appropriate voltage to the cleaner roller in order to clean a greater or lesser amount of ink adhered to the developer roller.
Regarding claim 6, Lam teaches a method of calibrating binary ink developer (BID) currents, comprising: with a printing device comprising at least one BID 300 (Fig. 3, [0047]), printing a test print (forming a layer of ink on developer roller; [0059]); 26WO 2020/131022PCT/US2018/066156 measuring a level of image ghosting (concentration parameter) based on a sum of currents at an electrode 310, a developer roller 308, a squeegee roller 314, and a cleaner roller 320 of the BID (Fig. 3, [0025-0027, 0052-0057, 0067-0068]); determining if the image ghosting is with a threshold value ([0071]).
Lam does not explicitly teach in response to a determination that the image ghosting is not with the threshold value, adjusting a voltage to the cleaner roller.

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Lam to adjust a voltage to the cleaner roller in response to a determination that the image ghosting is not with the threshold value.  One would have been motivated to make this modification in order to provide an appropriate voltage to the cleaner roller in order to clean a greater or lesser amount of ink adhered to the developer roller.
Regarding claim 11, Lam teaches a non-transitory computer readable medium comprising computer usable program code embodied therewith ([0035-0036]), the computer usable program code to, when executed by a processor: measuring a level of image ghosting (concentration parameter) within a test print (layer of ink on developer roller; [0059]) based on a sum of currents at an electrode 310, a developer roller 308, a squeegee roller 314, and a cleaner roller 320 of a binary ink developer (BID) (Fig. 3, [0025-0027, 0052-0057, 0067-0068]); determining if the image ghosting is with a threshold value ([0071]).
Lam does not explicitly teach in response to a determination that the image ghosting is not with the threshold value, empirically adjusting the voltage to the cleaner roller through a closed loop.
However, Lam teaches that the apparatus may control operation of the printer based on values related to detected currents ([0017]).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Lam to empirically adjust a voltage to the cleaner roller through a closed loop in response to a determination that the image ghosting is not with the threshold value.  One would have been motivated to make this .

Allowable Subject Matter
Claims 4, 7-10, and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art of record does not disclose or suggest the claimed “wherein the controller measures the level of image ghosting based on a current between the developer roller and a photo-imaging plate (PIP) drum” in combination with the remaining limitations of claim 4.
Prior art of record does not disclose or suggest the claimed “determining a ghost percentage, wherein determining the ghost percentage comprises: measuring a sum of the currents at the electrode, the developer roller, the squeegee roller, and the cleaner roller of the BID at a first revolution of transfer of printing material from the developer roller to a photo-imaging plate (PIP) drum to obtain a first current sum; measuring a sum of the currents at the electrode, the developer roller and the cleaner roller of the BID at a second revolution of transfer of the printing material from the developer roller to the PIP to obtain a second current sum; dividing the first current sum by the second current sum to obtain a first value; subtracting 1 from the first value to obtain a second value; and multiplying the second value by 100” in combination with the remaining limitations of claims 7-10.
Prior art of record does not disclose or suggest the claimed “determining a ghost percentage, wherein determining the ghost percentage comprises: measuring a sum of the currents at the electrode, the developer roller, the squeegee roller, and the cleaner roller of the 

Prior Art
Bhattacharyya (US 2011/0102003) is cited for teaching a BID in which a sum of currents of various parts of the BID is used to determine a conductivity of ink.
Moalem et al. (WO 2018/014977) is cited for teaching a BID in which a sum of currents in order to determine dot gain.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J THERRIEN whose telephone number is (571)272-2677.  The examiner can normally be reached on Monday-Friday 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARLA J THERRIEN/Primary Examiner, Art Unit 2852